NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federa[ Circuit
E. WAYNE HAGE AND THE ESTATE OF JEAN N.
HAGE, -
Plaintiffs-Cr0ss Appellcmts,
V.
UNITED STATES,
Defen.dant-Appellant.
2011-5o01, -5013 `
Appea1s from the United States Court of Federal
Claims in case no. 91-CV-1470, Senior Judge Loren A.
Srnith.
ON MOTION
ORDER
The United States moves for a 14-day extension of
time, until July 20, 2011 to file its response and reply
brief,
Upon consideration thereof,
IT ls ORDERE1) THAT:
The motion is granted

HAGE v. us 2
FoR THE CoURT
jj 1 9  /s/ J an Horbaly
Date J an Horba1y
C1erk
cc: Lyman D. Bedford, Esq.
E1izabeth Ann PeterSon, Esq.
Fl
321 u.s. comer o1EErpPEm.s son
me c=EocRALcmcun
JUL 1 9 2011
JANHORBALY
GLERK